6. International carriage of passengers by coach and bus (recast) (
- Before the vote:
(DE) Mr President, in the interests of fairness, I announced on Monday that we would be requesting the postponement of the vote on this report, not because Mr Grosch has done a bad job - quite the contrary - but because we want to take more time to look at the issue of rest periods and integrate it in precise terms in this report. We have held talks with the groups and have found that there is considerable backing for this proposal. Even Mr Jarzembowski, who was most difficult to convince, advised me this morning that he now supports the proposal. I therefore hope that we can deal with the matter in this way, and so I request postponement to one of the two next part-sessions.
rapporteur. - (DE) Mr President, as the rapporteur, I agree with the proposal, as does the PPE-DE Group, and I would like to make it clear that we have taken note of the agreement between the social partners. However, we are using the time with a view to incorporating this into an amendment.
(Parliament approved the proposal)